77 F. Supp. 612 (1948)
BALAZS et al.
v.
ANDERSON, Secretary of Agriculture, et al.
Civil Action No. 25208.
District Court, N. D. Ohio, E. D.
March 5, 1948.
*613 Walter & Haverfield, Paul W. Walter and Loyal V. Buescher, all of Cleveland, Ohio, for plaintiffs.
Don C. Miller, U. S. Atty., of Cleveland, Ohio, for defendants.
FREED, District Judge.
The instant suit is a review proceeding brought under the provisions of Title 7 U.S.C.A. § 608c(15) (B) to review the order of the Secretary of Agriculture sustaining the validity of order No. 75. The order regulates the handling of milk in the Cleveland Marketing area.
The interrogatories of the Plaintiffs and the motion to produce records seek evidence to support Plaintiffs' attack of the Secretary's order.
This Court's power is prescribed by the statute which authorizes the review. The suit in this Court is not a trial de novo. The review must be limited to the record made in the administrative proceedings. The Judicial Officer's findings of September 15, 1947, are conclusive unless they are contrary to law, or unless they are not supported by evidence. Mullins et al. v. De Soto Bank & Trust Co., 5 Cir., 149 F.2d 864; New York State Guernsey Breeders' Co-op., Inc., v. Wickard, 2 Cir., 141 F.2d 805, 153 A.L.R. 1165, certiorari denied 323 U.S. 725, 65 S. Ct. 58, 89 L. Ed. 582.
The office of interrogatories and production of records under Chapter V of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, is to aid and assist the parties and the court in the orderly disposition of litigation, but not to supply information for the personal use of the litigants.
The objection to interrogatories is sustained and the motion to produce records is denied.